DETAILED ACTION
Status of Claims
	The amendments, and arguments and declaration, filed September 27, 2021, are acknowledged and have been fully considered.  Claims 1-12 are pending and currently under consideration.  Claims 1-6 have been amended; and new claims 7-12 have been added.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Withdrawn Claim Objections & Rejections
The objection to the specification (items (1), (2), (3) and (4) at pp. 2-3 of the 06/28/2021 Office action) is withdrawn, in light of applicant’s 09/27/2021 amendments to the specification.  
The objections to claims 5-6 (at pp. 3-4 of the 06/28/2021 Office action) is withdrawn in light of applicant’s 09/27/2021 amendments.  Applicant’s 09/27/2021 remarks at p. 7, par. 1-2, are acknowledged.
The rejection of claims 1-6 under 35 U.S.C. § 112 (a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for failing to comply with the written description requirement (at pp. 4-7 of the 06/28/2021 Office action), is withdrawn in light of applicant’s 09/27/2021 amendments, which remove “wherein the insecticidally active ingredient is non-chemosynthetic material” from claim 1.  Applicant’s 09/27/2021 remarks at p. 7, par. 3-6, are acknowledged.
The rejection of claims 1-6 under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite (items (1), (2) and (3) at pp. 7-8 of the 06/28/2021 Office action), is withdrawn in light of applicant’s 09/27/2021 amendments.  Applicant’s 09/27/2021 remarks at p. 7, par. 7 to p. 8, par. 5, are acknowledged.
The rejection of claims 1-6 under 35 U.S.C. § 102(a)(1) by SHOSEYOV (US 2015/0017432) (at pp. 8-10 of the 06/28/2021 Office action), is withdrawn, in light of applicant’s 09/27/2021 amendments, in particular, the amendment to independent claim 1 reciting “[a] plant growth promoting spray agent 2, par. 1 to p. 9, par. 1, and 09/27/2021 Remarks at p. 8, par. 6 to p. 16, par. 5, which are found to be persuasive.
The rejection of claims 1 and 4-6 under 35 U.S.C. § 102(a)(1) by HIROKI (JP 2017-048293 A) (at pp. 10-11 of the 06/28/2021 Office action), is maintained in modified form, in light of applicant’s 09/27/2021 amendments, in particular, the amendment to independent claim 1 reciting “[a] plant growth promoting spray agent [...].”
The rejection of claims 1-2 and 4-6 under 35 U.S.C. § 103(a) over SHOSEYOV, in view of HIROKI (at pp. 12-17 of the 06/28/2021 Office action), is withdrawn, in light of applicant’s 09/27/2021 amendments, as well as the 09/27/2021 Declaration and 09/27/2021 Remarks, as noted above.
The rejection of claims 1-6 under 35 U.S.C. § 103(a) over SHOSEYOV, in view of HIROKI, and further in view of ARLEDTER (US 2,816,851) (at pp. 17-19 of the 06/28/2021 Office action), is withdrawn, in light of applicant’s 09/27/2021 amendments, as well as the 09/27/2021 Declaration and 09/27/2021 Remarks, as noted above.

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 9 is objected to because the claim should read:
9.	([...]):	A plant growth promoting spray agent comprising an aqueous dispersion of insecticidally active cellulose nonofibers in an amount of 0.01 to 4.0 wt.%;[[,]]
wherein the insecticidally active cellulose nanofibers have
wherein the insecticidally active cellulose nanofibers are prepared by fibrillating cellulose having α-cellulose content of 60 to 99 wt.% in the cellulose by means of highly pressurized water jet, and 
wherein the insecticidally active cellulose nanofibers are capable of being sprayed together with an aqueous medium 
B.	Claim 11 is objected to because the claim should read:

11. ([...]): A plant growth promoting spray agent comprising an aqueous dispersion of cellulose nanofibers in an amount of 0.01 to 4.0 wt.%,
wherein the cellulose nanofibers have
wherein the cellulose nanofibers are prepared by fibrillating cellulose having α-cellulose content of 60 to 99 wt.% in the cellulose by means of a highly pressurized water jet, and 
wherein the cellulose nanofibers are capable of being sprayed together with an aqueous medium of the spray agent.
C.	Claims 10 and 12 are objected to for being dependent on claims that have been objected to.
Appropriate correction is required.

Allowable Subject Matter
Claims 9-10 contain allowable subject matter in reciting “the insecticidally active cellulose nanofibers having a crystallinity degree of 50% or more and an average thickness of 3 to 200 nm,” and being obtained from “cellulose having α-cellulose content of 60 to 99 wt.%,”

Modified Claim Rejections – 35 U.S.C. § 102 – Necessitated by Amendments
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 4-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by HIROKI (JP 2017-048293 A, Publ. Mar. 09, 2017; filed September 01, 2015; as evidenced by English Language Translation of JP 2017-048293 A; hereinafter, “Hiroki”).
Paragraph numbers for Hiroki refer to English language translation of JP 2017-048293 A.
Hiroki is directed to:
Cellulose nanofiber dispersion, method for producing the same and cellulose nanofiber film
PROBLEM TO BE SOLVED: To provide a dispersion having cellulose nanofibers favorably dispersed therein, to provide a method for producing the dispersion and to provide a cellulose nanofiber film.  SOLUTION: The cellulose nanofiber dispersion having high reinforcement property and high dispersibility can be provided even at a low concentration by adding carboxymethyl cellulose (hereinafter referred to as CMC) to a dispersion having cellulose nanofibers dispersed therein and mixing the same; and the method for producing the dispersion and the cellulose nanofiber film are provided. The dispersion of nanofibers excellent in biocompatibility can be produced without using an acid.
Hiroki, title & abstract.  In this regard, Hiroki teaches a dispersion of cellulose with CMC in water:
[0043]	Example 1 A slurry-like dispersion fluid obtained by mixing cellulose, CMC, or cellulose with CMC in ion exchange water was pressurized to an ultrahigh pressure of 100 to 245 MPa, and a small diameter orifice nozzle (φ0.1 to 0.8 mm) At high pressure to obtain nanofibers.
[0044]	The discharge flow from the orifice nozzle is a high speed jet of 440 to 700 m / s, but high shear force is generated in the orifice accelerated up to that speed.  Since the thickness of the orifice nozzle used here is as extremely thin as 0.4 mm, almost 100% of the pressure energy can be converted into velocity energy of injection. That is, inside the orifice, a narrow gap of 0.1 to 0.8 mm and a super-high speed state of 440 to 700 m I s are obtained, and the conditions for obtaining high shearing force are satisfied. With regard to shear force = viscosity of slurry x velocity / gap slurry, by improving each part of this processing circuit (high pressure injection device), it becomes possible to process higher concentration, i.e. higher viscosity slurry, And also serves as a factor for increasing the shearing force (shear stress) of the slurry itself.
[0045]	In a high-speed jet (high pressure jet state) of 440 to 700 m / s, bubbles are generated and a strong impact force is generated by disappearance of this bubble.  Cavitation can be efficiently generated by providing an impact enhancement region downstream of the orifice nozzle.
[0046]	In addition, as a high-speed jet receiver on the structure, a ball-like or flat plate-like ceramic hard body is provided.  In order to further lower the degree of crystallization, use is made of a region with a high jet velocity and a high jet velocity, and the impact force against this hard body is also utilized for pulverization. (See FIG. 1)
Hiroki, par. [0043]-[0046], Ex. 1.
Regarding independent claim 1 and the requirements:
1.	([...]): A plant growth promoting spray agent which comprises insecticidally active cellulose nanofibers.
Hiroki clearly teaches “a dispersion of cellulose with CMC in water” (Hiroki, par. [0043], Ex. 1) discharged through an “orifice nozzle” (Hiroki, par. [0044], Ex. 1), wherein “cellulose” (Hiroki, par. [0043], Ex. 1) is noted as referring to are “cellulose nanofibers” (Hiroki, abstract), thereby reading on the requirement of claim 1 for “cellulose nanofibers” and “spray agent.”  With regard to the requirement of claim 1 for “cellulose nanofbers” that are “insecticidally active,” it is noted that a chemical composition and its properties are inseparable.  See MPEP § 2112.01.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Thus, Hiroki anticipates claim 1.
Regarding claim 4, it is noted that the requirements:
4.	([...]):	The plant growth promoting spray agent as claimed in claim 1, wherein the insecticidally active cellulose nanofibers are prepared by causing a highly pressurized water jet with a pressure of about 50 to 400 MPa to collide against an aqueous slurry of 0.5 to 10 wt.% cellulose of the content of the slurry.
are product-by-process requirements.  It is noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Nevertheless, HIROKI teaches that the cellulose nanofiber is defibrinated by a highpressure jet treatment using water (Hiroki, par. [0043]-[0046], Ex. 1) and pressure of 100 MPa to 245 MPa (Hiroki, par. [0014]).
Thus, Hiroki anticipates claim 4.
Regarding claims 5-6 and the requirements:
5.	([...]):	The plant growth promoting spray agent as claimed in claim 1, wherein the insecticidally active cellulose nanofiber content in the medium of the plant growth promoting spray agent is 0.01 to 4.0 wt.%.
6.	([...]):	The plant growth promoting spray agent as claimed in claim 1, wherein the insecticidally active cellulose nanofiber content in the medium of the plant growth promoting spray agent is 0.05 to 0.15 wt.% thereby providing acaricidal activity.
Hiroki teaches:
[0029]	In the cellulose nanofiber dispersion, the cellulose nanofibers are contained in an amount of 0.01 to 10% by weight, preferably 0.5 to 5.0% by weight, more preferably 1.0 to 3.0% by weight, is contained in an amount of 0.1 to 50% by weight, preferably 1 to 20% by weight, more preferably 5 to 20% by weight based on the cellulose nanofibers (solid content weight). Further, the content of the dispersion medium is 50 to 99.9% by weight, preferably 60 to 99.5% by weight, more preferably 70 to 99% by weight.
(Hiroki, par. [0029]).  In this regard, it is noted that MPEP § 2131.03 states “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.”  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).  
Thus, Hiroki anticipates claims 5-6.
Regarding claims 7-8 and the requirements:
7.	([...]):	The plant growth promoting spray agent as claimed in claim 1, which comprises an aqueous dispersion of the insecticidally active cellulose nanofibers.
8.	([...]):	The plant growth promoting spray agent as claimed in claim 1, which consists essentially of a dispersion of the insecticidally active cellulose nonfibers in water.
Hiroki teaches a slurry containing cellulose (Hiroki, par. [0043], Ex. 1), particularly cellulose nanofibers (Hiroki, abstract), which is an aqueous dispersion of claims 7-8.  It is further noted that the phrase, “consists essentially of” of claim 8, has been construed to be equivalent to “comprising,” consistent with the MPEP discussion of this term to the extent that certain features of the prior art do not materially affect the basic and novel characteristic of the claimed invention.  See MPEP § 2111.03(III), which states: “The transitional phrase ‘consisting essentially of’ limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention.  In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) [...].  ‘A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format.’  [...].  For the purposes of searching for and applying prior art under 35 U.S.C. §§ 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’  See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.”  Furthermore, MPEP § 2111.03 also states: “If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of ‘consisting essentially of,’ applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).”
Thus, Hiroki anticipates claims 7-8.

New Claim Rejections – 35 U.S.C. § 103 – Necessitated by Amendments
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. § 103 as being unpatentable over HIROKI (JP 2017-048293 A, Publ. Mar. 09, 2017; filed September 01, 2015; as evidenced by English Language Translation of JP 2017-048293 A; hereinafter, “Hiroki”), in view of SHOSEYOV (US 2015/0017432 A1, Publ. Jan. 15, 2015; hereinafter, “Shoseyov”; of record).
The teachings of Hiroki, as set forth in the above rejection of claims 1-2 and 4-8, under 35 U.S.C. § 102 (a)(1 or 2), are hereby incorporated.  However, Hiroki DOES NOT EXPRESSLY TEACH a particular cellulose fiber, namely cellulose with a particular crystallinity, in order to meet the requirements of claim 2 for:
2.	([...]):	The plant growth promoting spray agent as claimed in claim 1, wherein the insecticidally active cellulose nanofibers have a crystallinity degree of 50% or more and are capable of being sprayed together with a medium present in the plant growth promoting spray agent.
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Shoseyov, for instance, is directed to:
COATING LAYERS OF A NANOCOMPOSITE COMPRISING A NANO-CELLULOSE MATERIAL AND NANOPARTICLES
ABSTRACT
The invention provides articles and methods for making such articles including a substrate coated on at least one region thereof with a layer of nanocomposites nano-cellulose materials and nanoparticles.
Shoseyov, title & abstract.  In this regard, Shoseyov discloses nanocrystalline cellulose fibers as having at least 50% crystallinity:
[0022]	Nanocrystalline cellulose (NCC) are fibers produced from cellulose; the NCC are typically high-purity single crystals. They constitute a generic class of materials having mechanical strengths equivalent to the binding forces of adjacent atoms.  The resultant highly ordered structure produces not only unusually high strengths but also significant changes in electrical, optical, magnetic, ferromagnetic, dielectric, conductive, and even superconductive properties.  The tensile strength properties of NCC are far above those of the current high volume content reinforcements and allow the processing of the highest attainable composite strengths.
[...]
[0025]	In some embodiments, the nano-cellulose material is characterized by having at least 50% crystallinity. In further embodiments, the nano-cellulose material is monocrystalline.
Shoseyov, par. [0022] & [0025].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Hiroki’s slurry containing cellulose (Hiroki, par. [0043], Ex. 1) , and to have incorporated Shoseyov’s nano-cellulose with at least 50% crystallinity (Shoseyov, par. [0025]).  One would have been motivated to do so with a reasonable expectation of success since both Hiroki and Shoseyov are concerned with similar problems in the art, namely providing cellulose fiber coatings.  Hiroki, par. [0048]; Shoseyov, abstract.  Further, it is well within the skill of the ordinary artisan to select a suitable cellulose material since doing so amounts to no more than combining prior art elements according to known methods to yield predictable results.  See MPEP § 2144.07 stating that the selection of a known material based on its suitability for its intended use is prima facie obvious, which cites Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”
Thus, the prior art renders claim 2 obvious.
Claims 1 and 3-8 are rejected under 35 U.S.C. § 103 as being unpatentable over HIROKI (JP 2017-048293 A, Publ. Mar. 09, 2017; filed September 01, 2015; as evidenced by English Language Translation of JP 2017-048293 A; hereinafter, “Hiroki”), in view of ARLEDTER (US 2,816,851, Issued Dec. 17, 1957; hereinafter, “Arledter”; of record).
The teachings of Hiroki, as set forth in the above rejection of claims 1-2 and 4-8, under 35 U.S.C. § 102 (a)(1), are hereby incorporated.  With regard to the requirements of:
3.	([...]):	The plant growth promoting spray agent as claimed in claim 1, wherein the insecticidally active cellulose nanofibers have an average thickness of 3 to 200 nm and are prepared by fibrillating cellulose having α-cellulose content of 60 to 99 wt.% in the cellulose by means of a highly pressurized water jet.
Hiroki teaches “nano-sized” cellulose fibers with a diameter of about 10-50 nm:
[0024]	Nanofiber means that the fiber diameter (width) is nano-sized. For example,
in the case of cellulose, when fibers are unraveled and unified by the method of the
present invention, the fiber diameter (diameter) of the cellulose is about 10 to 50 nm.
The fiber diameter (width) of the nanofiber can be measured based on the electron
microscope image (photograph). Such fibers are not nano-sized in length, but
because they are nano-sized (width), they are described as nanofibers in this
specification.
(Hiroki, par. [0024]), thereby meeting the requirements of claim 3 for “cellulose nanofibers have an average thickness of 3 to 200 nm.”  In this regard, it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  However, Hiroki DOES NOT EXPRESSLY TEACH a particular cellulose fiber in order to meet the requirements of claim 3 for “α-cellulose content of 60 to 99 wt.% in the cellulose,” since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Arledter, for instance, is directed to:
DECORATIVE LAMINATE CONTAINING A TRANSPARENT PRINTED OVERLAY SHEET
The present invention relates to laminates, and more particularly to decorative laminates containing a transparent overlay sheet which may be printed upon its lower surface.
Arledter, title & col. 1, ln. 15-18.  In this regard, Arledter teaches a laminate comprising transparent sheet containing interfelted fibrous web of about 50 % to about 85 % by weight of cellulosic fibers, wherein the cellulose fibers can be fibers of alpha-cellulose.  Arledter, col. 2, ln. 55-57.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Hiroki’s slurry containing cellulose (Hiroki, par. [0043], Ex. 1) , and to have incorporated Arledter’s alpha-cellulose (Arledter, col. 2, ln. 55-57; and Arledter, claim 1).  One would have been motivated to do so with a reasonable expectation of success since both Hiroki and Arledter are concerned with similar problems in the art, namely providing cellulose fiber coatings.  Hiroki, par. [0048]; Arledter, col. 1, ln. 15-18.  Further, it is well within the skill of the ordinary artisan to select a suitable cellulose material since doing so amounts to no more than combining prior art elements according to known methods to yield predictable results.  See MPEP § 2144.07 stating that the selection of a known material based on its suitability for its intended use is prima facie obvious, which cites Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”
It is further noted that the requirement of claim 4, “are prepared by fibrillating cellulose having α-cellulose content of 60 to 99 wt.% in the cellulose by means of a highly pressurized water jet,” is a product-by-process requirements.  It is noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  
Thus, the prior art renders claim 3 obvious.
Response to Arguments
Applicant’s arguments, filed on September 27, 2021 (hereinafter, referred to as “Remarks”), have been fully considered, but they are not persuasive.
Applicant argues:
Examiner notes that Hiroki teaches a cellulose nanofiber dispersion, wherein cellulose nanofiber is dispersed in a dispersion medium, and the dispersion can be sprayed/injected at a high pressure. Office Action, page 10.[Remarks, p. 17, par. 1]
However, Hiroki does not teaches applications of cellulose dispersion for plants but rather, Hiroki teaches the method of producing the cellulose dispersion.  And even if Hiroki teaches that a cellulose nanofiber is dispersed in a dispersion medium, it does not teach or suggest the presently claimed spray agent comprising an insecticidally active ingredient which may be directly applied or sprinkled to the surface of the trees or grasses.[Remarks, p. 17, par. 2]
In particular, the Applicant would like to draw the Examiner's attention to Test Example 3 of the Application as filed where 1% cellulose nanofiber aqueous dispersion was diluted 100 times with water and sprayed on mandarin orange trees every 50 days. As a result of spraying the trees, no black spots were observed that are caused by rust mites that cause rust disease, one of the diseases affecting mandarin oranges.  In addition, it has been confirmed that when the cellulose nanofiber aqueous dispersion is sprayed, the leaves collected from the sprayed trees are larger than the leaves of the trees not sprayed.[Remarks, p. 17, par. 3]
In conclusion, the Applicant believes that the present invention is different from the cited references and difference in the action of the presently claimed spray agent on the insect spiracle and the plant stomata has been clarified. The feature of the presently claimed spray agent of having both the insecticidal function and the plant growing function should be said to be of great utility for farmers engaged in growing various vegetables and fruits, and its efficiency is highly valued.[Remarks, p. 17, par. 4]
For at least these reasons, Hiroki fails to teach or suggest whether explicitly or inherently the presently claimed spray agent.  Therefore, the present claims are patentable over Hiroki .[Remarks, p. 17, par. 5]
Reconsideration and withdrawal of the rejection are respectfully requested.[Remarks, p. 18, par. 1]
Remarks, p. 17, par. 1 to p. 18, par. 1.
In response: it is noted that MPEP § 2144 (IV) states: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) [...]; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) [...].  It is further noted that MPEP § 2112(I) states that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  However, to the extent that the claimned spray agent of active cellulose nanofibers have insecticidal efficacy: the instant claims are not commensurate in scope with the alleged unexpected results.  According to MPEP § 716.02, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  Therefore, in order to be commensurate in scope, examiner suggests amending claims 1-3 to recite:
1.	([...]): A plant growth promoting spray agent which comprises insecticidally active cellulose nanofibers;
wherein the insecticidally active cellulose nanofibers have a crystallinity degree of 50% or more; 
wherein the insecticidally active cellulose nanofibers have an average thickness of 3 to 200 nm; and
wherein the insecticidally active cellulose nanofibers are obtained from cellulose having α-cellulose content of 60 to 99 wt.%.
2.	([...]):	The plant growth promoting spray agent as claimed in claim 1, wherein the insecticidally active cellulose nanofibers 
3.	([...]):	The plant growth promoting spray agent as claimed in claim 1, wherein the insecticidally active cellulose nanofibers 



Summary/Conclusion
Claims 1-8 are rejected; claims 9-12 would be allowable per address of the objections to claims 9 and 11.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611